HOUGH, Circuit Judge
(dissenting). The Comport and Lee being on crossing courses, with the latter as the privileged vessel, Comport properly blew one whistle and ported to pass under the Lee’s stern. A collision occurred, the bow of the Comport coming in contact with the starboard side of the Lee about three feet abaft her stem. We hold the Lee at fault for a reckless failure to hold her course, and condemn the Comport for two reasons; i. e., she had a poor lookout, and did not port sooner.
I find nó evidence justifying the assertion that the lookout was defective ; on the contrary, the testimony is uncontradicted that the Comport had two lookouts “way up forward,” while the longshoremen passengers were “behind (them) a little way aft of (them).”
Rules for sound signals assume that the vessel to which they are given is obeying the rules, and there is no evidence in this case tending to show that the Comport’s one whistle and attendant porting of her helm were not in ample time to keep out of the way of the privileged boat, if the latter had maintained her course.
It is true that the Lee’s captain was (as stated by the court) in a “state of alarm” when he heard the'single whistle; his reasons for such alarm are set forth at length in his evidence, and fully show that, when he heard said whistle, he was intending to violate the statutory rules, was almost in the act of doing so, and was not sufficiently quick-witted to change his unlawful program and conform to the Comport’s lawful signal. I do not think that the Comport should be cast in half damages for not anticipating the other captain’s incompetence, and therefore dissent.